Citation Nr: 9916351	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an earlier effective date for the 
assignment of service connection for multiple sclerosis with 
dementia.  

2.  Entitlement to an increased evaluation for the veteran's 
service-connected lumbosacral strain with associated lumbar 
arthritis, currently rated 40 percent disabling. 

3.  Entitlement to an increased evaluation for the veteran's 
service-connected pes planus, currently rated 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The veteran's daughter


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1936 to 
November 1940, and from April 1944 to November 1945.

The appeal of the claim of entitlement to an earlier 
effective date for assignment of service connection for 
multiple sclerosis arises from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.  The appeal of the claims 
of entitlement to increased evaluations for the veteran's 
service-connected lumbosacral strain, and pes planus arise 
from a September 1992 rating action.  This appeal was 
previously before the Board, and remanded for additional 
development in April 1996.  

The appeal previously included claims of entitlement to 
service connection for bowel and bladder dysfunction 
secondary to lumbosacral strain.  As an October 1997 RO 
decision granted service connection for these disabilities, a 
full grant of the benefits sought in those claims has been 
afforded the veteran.  Accordingly, there is no longer a case 
in controversy for review by the Board as to those claims.


FINDINGS OF FACT

1.  The record does not reflect that the veteran ever 
submitted a claim that specifically sought to establish 
service connection for multiple sclerosis.  

2.  On November 20, 1992, the RO received the veteran's 
informal claim for service connection for bowel and rectal 
problems secondary to his service connected low back 
disability.  

3.  In September 1997, a VA physician opined that the 
veteran's low back and neurologic problems were 
manifestations of multiple sclerosis that was present within 
seven years of the veteran's discharge from service in 1945.  

4.  In an October 1997 rating action, service connection for 
multiple sclerosis with dementia, at a 100 percent rate, was 
established, effective from November 1992. 

5.  The veteran's service connected lumbosacral strain with 
associated lumbar arthritis is not shown to be productive of 
intervertebral disc syndrome or ankylosis of the spine.  

6.  The veteran's bilateral pes planus is not manifested by 
extreme tenderness of plantar surfaces of the feet, or severe 
spasm of the tendo achillis on manipulation. 


CONCLUSIONS OF LAW

1.  An effective date earlier than November 20, 1992, is not 
warranted for service connection for multiple sclerosis with 
dementia.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 
3.1, 3.400(b)(2)(i) (1998).

2.  The schedular requirements for a rating in excess of 40 
percent for lumbosacral strain with associated lumbar 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.14, 4.40, 4.45, 
Part 4, Diagnostic Codes 5003, 5289, 5292, 5293, 5295 (1998).

3.  The schedular requirements for a rating in excess of 30 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.14, 4.40, 4.45, Part 4, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Earlier Effective Date

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (1998; see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  A claim is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1.  

In this case, it has been argued that the effective date for 
the award of service connection for multiple sclerosis should 
be from the date the veteran last worked.  This was 
apparently some time in 1970.  

A careful review of the claims file fails to disclose any 
document on which the veteran specifically claimed 
entitlement to service connection for multiple sclerosis.  
Indeed, the claim which produced the development that led to 
the decision to award service connection for that disability 
was one received on November 20, 1992, for "bladder and 
rectal problems" which it was contended were secondary to 
the veteran's service connected low back disability.  During 
the course of the development of that claim, an opinion was 
obtained from a VA physician in September 1997, in which it 
was concluded that the veteran's various low back and 
neurologic complaints were manifestations of multiple 
sclerosis that was present within seven years of the 
veteran's discharge from service in 1945.  In view of this 
evidence, the veteran was awarded service connection for 
multiple sclerosis in an October 1997 rating action, 
effective from November 20, 1992, the date of his claim 
concerning bladder and rectal problems.  (The veteran was 
also service connected for loss of bladder control due to 
multiple sclerosis, and for loss of bowel control due to 
multiple sclerosis.)  

Under the circumstances of this case, it is obvious that the 
assignment of an effective date for service connection for 
multiple sclerosis as of the day following separation from 
service would be inconsistent with controlling law and 
regulation, since there is no evidence of any application for 
that benefit dated within one year of the veteran's discharge 
from service.  

It is equally as plain that there is no basis for assigning 
an effective date for service connection for this disability 
earlier than in November 1992, since there is no evidence of 
any claim for this benefit prior to that date.  (As 
previously mentioned, there is no document from the veteran 
associated with the claims file on which he communicates a 
request for a determination regarding his entitlement to 
service connection for multiple sclerosis or which evidences 
his belief in entitlement to that benefit.)  Accordingly, the 
criteria for establishing an effective date for service 
connection for multiple sclerosis with dementia, earlier than 
in November 1992, have not been met, and the appeal is 
denied. 


2.  Increased rating claims 

Initially, the Board finds the appellant's claims well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claims are plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  These findings are based on the appellant's 
evidentiary assertions that his service-connected 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 1 Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 
19 (1993).  Once it has been determined that a claim is well 
grounded, the VA has a statutory duty to assist the appellant 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. §  5107.  Since the evidence includes numerous 
current treatment records and statements from the veteran and 
his family regarding the claim, the Board is satisfied that 
all evidence necessary for an equitable disposition of the 
appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described, emphasizing limitation of activity imposed 
by the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated  
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain,  
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through  atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from  
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle  
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45 
(1998).

While the VA regulations mandate consideration of functional 
impairment due to pain, the regulations also require that 
dysfunction due to pain must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant...."   38 C.F.R. § 4.40; see Hatlestad v. 
Derwinski, 1 Vet.App. 164 (1991).  

2.  a.  Lumbosacral Strain with Arthritis 

The veteran contends, in effect, that his service-connected 
low back disability is more severe than is reflected in the 
40 percent rating currently assigned, and therefore contends 
that he is entitled to an increased rating for that 
condition.  

The veteran was originally granted service connection for 
lumbosacral strain in an August 1970 rating action.  It was 
assigned a 20 percent disability evaluation.  In a November 
1971 rating action, lumbosacral arthritis associated with the 
lumbosacral strain was also service connected.  The veteran's 
low back disability evaluation, however, remained at 20 
percent.  In an April 1977 rating action, the evaluation of 
the veteran's low back disability was increased to 40 
percent, effective from February 1975.  This was based on a 
review of VA medical records that revealed severe limitation 
of motion, and paravertebral spasm.  The veteran's 40 percent 
evaluation has been in effect since that time.  

In April 1992, the veteran submitted an informal application 
for an increased rating for his low back disability.  At an 
October 1993 RO personal hearing, the veteran testified that 
physicians had informed him that he had conditions of the 
lumbar spine that included arthritis and spurs, and collapsed 
discs at L3 and L4 levels.  Also at the hearing, the 
veteran's daughter testified that in 1971 the veteran had had 
a filling defect on the right side of his spinal column at 
the L3 and L4 levels and below.  She informed that the 
veteran had an MRI of his spine taken in March 1993 for 
herniated discs.  She added, in effect, that the veteran had 
been examined in Boston in March 1993, with findings of 
severe degenerative disc disease of the spine, and noted that 
the medical records showed that the veteran had a very bad 
back, such that he could not move it or bend it.  She added 
that he had to be bound to his wheelchair so that he would 
not fall out.  

At an August 1996 VA examination of the veteran for diseases 
of the spine for compensation purposes, the examiner noted 
the veteran's history of progressive debilitation over many 
years, beginning with back pain and weakness in the lower 
extremities dating from the 1950's, with gradual worsening of 
the condition over the years thereafter, that included 
increasing difficulty walking, walking in a stooped-over 
position listing to the right, and eventual loss of other 
functions including bowel and bladder control and virtually 
all ability to ambulate, with confinement in a wheelchair.  
Objectively, in pertinent part, the veteran listed to the 
right in his wheel chair when sitting, and while he 
demonstrated good motor strength in the upper extremities, 
his lower extremities exhibited profound weakness with 
reflexes unable to be elicited.  The examiner assessed a 
long-standing demyelinating disease that was in all 
probability multiple sclerosis.  The examiner further 
assessed that there was no evidence that the veteran's disc 
disease of the lumbosacral spine was related to his service-
connected lumbosacral stain.

At a September 1997 VA examination for compensation purposes, 
the examiner reviewed the veteran's medical record and 
concluded that it was very likely that the veteran's back 
problems arose from multiple sclerosis dating to the 1940's 
and 1950's.  The examiner found that it was "unambiguous" 
that because disc disease was not originally identified, the 
veteran's low back pain was attributed to lumbosacral strain.  
The examiner concluded, in effect, that in light of the 
veteran's present correct diagnosis of multiple sclerosis, it 
was apparent that multiple pain and dysfunction symptoms of 
the back and legs were not due to lumbosacral strain.  
Rather, the historical back and leg dysfunctions suffered by 
the veteran, with their characteristic periods of 
improvement, were part of the natural course of the veteran's 
early multiple sclerosis, and not symptomatic of lumbosacral 
strain.  The examiner also noted that the veteran currently 
had spastic, dense paraparesis and severe degenerative spine 
disease, with marked osteopenia of the spine along with 
degeneration of the discs at multiple levels, including L1-
L2, L2-L3, L3-L4, and L4-L5.   

In addition to the above mentioned evidence, the claims file 
also contains multiple records of VA treatment over years 
prior to the September 1997 VA examination for compensation 
purposes.  This treatment was for various conditions 
attributed by the September 1997 examiner to multiple 
sclerosis, but for which a diagnosis of multiple sclerosis 
had not yet been assigned.  For example, in a report of a 
November 1992 to April 1993 VA hospitalization, findings 
included conditions due to degenerative joint disease of 
bilateral facet joints, a narrowed spinal canal, and disc 
herniation.  Also assessed were "multifactorial gait 
disorders."  Since, however, the most current medical 
opinion holds that the veteran's low back impairment is 
actually related to his multiple sclerosis, the attribution 
of his disability to other causes as described above, is of 
little value in attempting to rate the extent to which the 
veteran's service connected low back disorder, causes him 
impairment. 

As previously mentioned the veteran has been assigned a 100 
percent rating for multiple sclerosis.  To warrant a rating 
in excess of 40 percent for his low back disability, the 
evidence would have to show that the veteran's service 
connected disorder caused unfavorable ankylosis of the lumbar 
spine, or pronounced intervertebral disc syndrome.  (Under 
the provisions of 38 C.F.R. Diagnostic Code 5289, a 50 
percent disability rating is warranted for unfavorable 
ankylosis of the lumbar spine.  Under Diagnostic Code 5293, a 
60 percent rating is warranted for pronounced intervertebral 
disc syndrome.  The veteran is already assigned the highest 
schedular rating for limitation of motion of the lumbar 
spine, under Diagnostic Code 5292, and the highest rating for 
lumbosacral strain under Diagnostic Code 5295.)  Since the 
evidence does not reflect that the veteran's service 
connected low back disability caused either intervertebral 
disc syndrome or ankylosis of the spine, and in fact, one 
examiner specifically noted in 1996, that there was no 
evidence that the veteran's disc disease was related to his 
lumbar strain, a basis upon which to assign an increased 
schedular evaluation for the veteran's service connected low 
back disability has not been presented in this case.  


2.  b.  Pes Planus

The veteran has been service connected for pes planus since 
1946, when he was assigned a 10 percent disability 
evaluation.  In an August 1970 rating action, the evaluation 
was increased to 30 percent, effective from June 1970.  This 
increased rating was apparently based on records which 
reflected that both transverse and longitudinal arches were 
depressed with marked border bulging.  

In April 1992, the veteran submitted an informal application 
for an increased rating for his pes planus.  Evidence 
developed in connection with this claim included September 
1996 VA X-rays of the veterans feet.  This revealed rocker 
configuration of the right foot with moderately severe 
degenerative features involving the mid foot; and a pes 
planus configuration of the left foot with some degenerative 
features involving the articulating surfaces of the mid foot. 

At a VA examination of the veteran's feet for compensation 
purposes conducted in September 1996, the veteran was noted 
to use a wheelchair and to be unable walk, although he was 
able to stand against the wall holding onto a rail.  At that 
time, the right foot showed severe pes planus deformity with 
complete flattening of the longitudinal arch, with some mild 
callosities on the bottom of the foot, complete toeing of all 
toes, extremely weak pulsation, a purplish foot color upon 
standing, and a heel "vargus" (sic).  The veteran was 
unable to stand on his toes or heel of the right foot even 
holding onto a rail.  

The left foot showed complete depression of the longitudinal 
arch, no heel "vargus" (sic), complete clawing of all small 
toes of the foot, exceedingly weak pulses, two small 
callosities on the sole of the foot, and that the foot was 
purplish upon standing.  The examiner diagnosed severe pes 
planus of the right foot with degenerative changes, and pes 
planus of the left foot with osteoarthrosis.  

The veteran's service-connected bilateral pes planus is 
currently rated 30 percent disabling under Diagnostic Code 
5276.  Under that code, where the pes planus is bilateral and 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where the pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Consideration of this claim is made more complex by the 
presence of multiple sclerosis.  The veteran has already been 
granted service connection for loss of use of both lower 
extremities secondary to multiple sclerosis, (each rated 40 
percent disabling), and he has also been separately assigned 
a 100 percent disability rating for the multiple sclerosis.  
Nevertheless, the evidence in this case fails to reflect that 
the plantar surfaces of the veteran's feet were considered to 
be extremely tender, or that there is severe spasm of the 
tendo achillis on manipulation.  There is also no record 
indicating that any medical professional was of the opinion 
the veteran's foot disorder would be improved by orthopedic 
shoes or appliances.  Under these circumstances, it is the 
Board's conclusion that the criteria for an increased, 50 
percent rating for the veteran's pes planus are not met.



ORDER

1.  Entitlement to an earlier effective date for service 
connection for multiple sclerosis with dementia is denied. 

2.  Entitlement to an increased rating for lumbosacral strain 
with associated lumbar arthritis is denied. 

3.  Entitlement to an increased rating for bilateral pes 
planus is denied. 


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

